               IN THE UNITED STATES DISTRICT COURT
           FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                           AT CHARLESTON

UNITED STATES OF AMERICA

v.                                     CRIMINAL NO. 2:19-cr-00093

CHRISTOPHER SPAULDING


                    MEMORANDUM OPINION AND ORDER

     Pending before the court is defendant Christopher

Spaulding’s Motion to Continue Trial. (ECF No. 24).    In support

of his motion and the need for a continuance, counsel for

defendant states that additional time is necessary for defense

counsel to review all of the discovery materials, develop and/or

investigate the materials further, or to formulate appropriate

pretrial motions.   See id.

     Because failure to grant the requested continuance would

likely result in a miscarriage of justice, the court finds that

the ends of justice outweigh the best interest of the defendant

and the public in a speedy trial, see 18 U.S.C. § 3161(h)(7)(A),

and GRANTS the defendant’s motion to continue.     In deciding to

grant the motion to continue, the court considered the factors

outlined in 18 U.S.C. §3161(h)(7)(B) and found that the nature

of the prosecution makes it unreasonable to expect adequate

preparation for pretrial proceedings or for the trial itself

within the time limits established by the Speedy Trial Act.    The
court further finds that failure to grant a continuance would

deny counsel the reasonable time necessary for effective

preparation, taking into account the exercise of due diligence.

       Accordingly, the court hereby ORDERS as follows:

I.         Trial of this action is continued until 9:30 a.m. on

            August 28, 2019, in Charleston.       Jury instructions and

            proposed voir dire are to be filed by August 21, 2019;

II.         All pretrial motions are to be filed by August 6,

            2019;

III.       A pretrial motions hearing before the undersigned is

            scheduled for 3:00 p.m. on August 13, 2019, in

            Charleston;

IV.         Pursuant to 18 U.S.C. § 3161(h)(7)(A), the time from

            the filing of the motion until the trial is excludable

            for purposes of the Speedy Trial Act.

       The Clerk is directed to send a copy of this Memorandum

Opinion and Order to counsel of record, to the United States

Marshal for the Southern District of West Virginia, and to the

Probation Office of this court.

       IT IS SO ORDERED this 20th day of June, 2019.

                               ENTER:



                               David A. Faber
                               Senior United States District Judge


                                  2
